OPINION — AG — ** COUNTY TREASURERS — RE PURCHASE AGREEMENTS ** COUNTY TREASURERS ARE NOT STATUTORILY AUTHORIZED TO ENTER INTO REPURCHASE AGREEMENTS BY 62 O.S. 348.1 [62-348.1] (CONTRACT BETWEEN TWO PARTIES WHERE ONE PARTY AGREES TO SELL AND THE OTHER PARTY AGREES TO BUY GOVERNMENT SECURITIES. SIMULTANEOUSLY THE BUYER AGREES TO SELL AND THE SELLER AGREES TO BUY THE SECURITIES AT SOME FUTURE DATE AT THE SAME PRICE ORIGINALLY PAID BY THE ORIGINAL BUYER PLUS ADDITIONAL CONSIDERATION IN THE FORM OF INTEREST, PUBLIC FINANCE, AGREEMENT, CONTRACT, FUNDS) CITE: 62 O.S. 348.1 [62-348.1], ARTICLE X, SECTION 17 (AUTHORITY, JURISDICTION) (CHARLES S. ROGERS) ** NOTE: SEE OPINION NO. 81-183 ** SEE: OPINION NO. 90-034 (1990) AG